LITHIUM SECONDARY BATTERY INCLUDING FLUOQROETHYLENE CARBONATE IN ELECTROLYTE
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-3 and 5-12 are pending, wherein claims 1 and 9-10 are amended and claims 11-12 are newly added. Claims 1-3 and 5-12 are being examined on the merits in this Office action. 
	
Specification
The amended title of the present application is acknowledged and accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
Claims 1, 3, 6-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Uematsu et al. (US 20160248121 A1, hereafter Uematsu).
Regarding claims 1, 6-8 and 12, Uematsu teaches a lithium secondary battery, comprising:
a negative electrode comprising a negative electrode active material comprising Si or Sn (See at least [0249]-[0252]);
a positive electrode comprising a positive electrode comprising a positive electrode active material (See at least [0222]-[0228]); and
a non-aqueous electrolyte (at least [0200]: “electrolytic solution”) comprising a non-aqueous organic solvent (any one of solvents listed in [0201]-[0209], except for fluoroethyl carbonate in [0205]); a lithium salt (See at least [0210]-[0211]); fluoroethylene carbonate ([0205]: fluoroethyl carbonate); a first additive comprising bis(trimethylsilyl) sulfate ([0102]), which reads on a compound represented by Chemical Formula 1 in claim 1; and a second additive comprising lithium difluorobis(oxalate)phosphate ([0192] and [0216]), which reads on a compound represented by Chemical Formula 5.
Uematsu further teaches the negative electrode further comprises a carbon-based negative electrode active material (See [0249]-[0250] and [0256]).

Uematsu further discloses that as an additive for the electrolyte solution ([0200]), an “addition composition” comprising compound (A), basic compound (B), silicon compound (C), and “a compound” (e.g., lithium difluorobis(oxalate)phosphate as claimed: [0190]-[0192]) can be added into the electrolyte solution in an amount of, for example, 30% by mass, relative to the electrolytic solution ([0200]). Since the compound (A) may be 10% by mass relative to the electrolytic solution ([0019]) and the compounds (B) and (C) may be 50% by mass relative to the compound (A) ([0015]), each of the compounds (B) and (C) may then be 5% (i.e., 10%×50% = 5%) by mass relative to the electrolytic solution. As a result, the above-mentioned “a compound” (i.e., the second additive as claimed) may be 10% (i.e., 30%-10%-5%-5% = 10%) by mass relative to the electrolytic solution. Further, a mixing ratio of the first additive (i.e., the compound (A)) to the second additive (i.e., the aforementioned “a compound”) is (10%)/(10%), i.e., 1:1, which anticipates the ranges of from 10:1 to 0.066:1 as claimed in claim 1 and from 10:1 to 0.1:1 as claimed in claim 12.
Regarding claim 3, Uematsu teaches the lithium secondary battery of claim 1, and further discloses that as an additive for the electrolyte solution ([0200]), an “addition composition” comprising compound (A), basic compound (B), silicon compound (C) and “a compound” (e.g., lithium difluorobis(oxalate)phosphate as claimed: [0190]-[0192]) can be added into the electrolyte solution in a small amount of, for example, 0.5% by mass, relative to the electrolytic solution ([0200]). Since the compound (A) may be 0.01% by mass relative to the electrolytic solution ([0019]) and the compounds (B) and (C) may be 100% by mass relative to the compound (A) ([0014]), each of the compounds (B) and (C) may then be 0.01% by mass relative to the electrolytic solution. As a result, the above-mentioned “a compound” (i.e., the second additive as claimed) may be 0.47% (i.e., 0.5%-0.01%-0.01%-0.01%) by mass relative to the electrolytic solution, which anticipates the instantly claimed ranges of from 0.1 wt% to 7 wt%.
Regarding claim 9, Uematsu teaches the lithium secondary battery of claim 1, wherein the negative electrode active material comprises Si, and the negative electrode active material comprising Si is a silicon-carbon composite (at least, [0249]-[0250], [0254] and [0256]).
Regarding claim 11, Uematsu teaches the lithium secondary battery of claim 1, and further discloses that as an additive for the electrolyte solution ([0200]), an “addition composition” comprising compound (A), basic compound (B), silicon compound (C) and “a compound” (e.g., lithium difluorobis(oxalate)phosphate as claimed: [0190]-[0192]) can be added into the electrolyte solution in an amount of, for example, 5% by mass, relative to the electrolytic solution ([0200]). Since the compound (A) may be 0.01% by mass relative to the electrolytic solution ([0019]) and the compounds (B) and (C) may be 100% by mass relative to the compound (A) ([0014]), each of the compounds (B) and (C) may then be 0.01% by mass relative to the electrolytic solution. As a result, the above-mentioned “a compound” (i.e., the second additive as claimed) may be 4.97% (i.e., 5%-0.01%-0.01%-0.01%) by mass relative to the electrolytic solution, which anticipates the instantly claimed ranges of from 1 wt% to 7 wt%.

Claim Rejections - 35 USC § 103
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu.
Regarding claim 2, Uematsu teaches the lithium secondary battery of claim 1, wherein an amount of the first additive (Note: bis(trimethylsilyl)sulfate is one of compounds (A) disclosed in [0095]) is 0.01% to 10% by mass relative to 100% by mass of the electrolytic solution ([0019]). The above range overlaps the range of 0.1 wt% to 5 wt% as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 5, Uematsu teaches the lithium secondary battery of claim 1, and further discloses that the electrolytic solution comprises a non-aqueous solvent, a lithium salt and an addition composition (at least [0200]), wherein the additive composition may be 50% by mass or less ([0020]) relative to the electrolytic solution. Thus, the total of the lithium salt and the non-aqueous solvent may be 50% by mass relative to the electrolytic solution. Further, Uematsu discloses that the lithium salt may be 40% by mass relative to 100% by mass of the non-aqueous solvent (at least [0212]). Thus, the non-aqueous solvent may be (50%) × (100%-40%), i.e., 30% by mass relative to the electrolytic solution.
Uematsu further discloses that the non-aqueous solvent may be a combination ([0207]) of a cyclic carbonate (e.g., fluoroethylene carbonate, [0205]) and a linear carbonate (e.g., dimethyl carbonate, [0206]), and that the volume ratio of the cyclic carbonate to the linear carbonate may be in the range of 1:10 to 5:1 ([0207]). Considering the density of fluoroethylene carbonate is about 1.454 g/ml (available from google search) and the density of dimethyl carbonate is about 1.07 g/ml, the weight ratio of the cyclic carbonate to the linear carbonate may then be in the range of (1.454×1):(1.07×10) to (1.454×5):(1.07×1), that is, 1.454:10.7 to 7.27:1.07. Then, the cyclic carbonate (e.g., fluoroethylene carbonate, [0205]) may be about 11.9% to about 87.2% by weight relative to the total of the non-aqueous solvent. As addressed above, the non-aqueous solvent may be 30% by mass relative to the electrolytic solution. Thus, the cyclic carbonate (e.g., fluoroethylene carbonate, [0205]) may be in the range of about ((11.9%)×(30%)) to ((87.2%)×(30%)), that is, about 3.6% to 26.6% by weight relative to the total of the electrolyte.  The range of about 3.6% to 26.6% by weight overlaps the instantly claimed range of 0.1 wt% to 7 wt%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu, as applied to claim 9 above, and further in view of Yoon et al. (US 20170117535 A1, hereafter Yoon).
Regarding claim 10, Uematsu teaches the lithium secondary battery of claim 9, but is silent to an amorphous carbon layer. However, in the same field of endeavor, Yoon discloses that an amorphous carbonaceous shell (“12”, Fig. 1; [0060]) coated on a core composed of Si-C composite ([0055]) can serve to prevent the core from directly contacting an electrolyte and conduct lithium ions ([0058]) and therefore an improved anode material is achieved ([0005]).       
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated the teachings of Yoon into Uematsu such that the silicon-carbon particles coated with an amorphous carbon layer are used in order to prevent the Si-C core from directly contacting an electrolyte and conduct lithium ions and ultimately obtain an improved anode material.

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive.
Applicant's amendments necessitated the new ground(s) of rejection as presented above. Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727